Case: 11-40152     Document: 00511860722         Page: 1     Date Filed: 05/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 18, 2012
                            No. 11-40152 c/w No. 11-40154
                                 Summary Calendar                          Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BENJAMIN RODRIGUEZ-HERNANDEZ, also known as Benjamin Perez-
Romero,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:07-CR-273-1
                             USDC No. 5:10-CR-1243-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges
PER CURIAM:*
        The attorney appointed to represent Benjamin Rodriguez-Hernandez has
moved for leave to withdraw and has filed a brief and two supplemental briefs
in accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Rodriguez-Hernandez has not filed a
response. We have reviewed counsel’s briefs and the relevant portions of the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-40152   Document: 00511860722    Page: 2    Date Filed: 05/18/2012

                       No. 11-40152 c/w No. 11-40154

record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2